ORDER ON MOTION TO DISMISS
ROBERT J. BRYAN, District Judge.
This matter comes before the Court on the Defendants Board of Osteopathic Medicine and Surgery, Washington State Department of Health and State of Washington’s Motion to Dismiss. Dkt. 10. The Court has considered the pleadings filed regarding the motion and the remaining record.
Plaintiff, a licensed physician, brings this case seeking injunctive relief and a declaration from this Court that certain Washington statutes governing professional medical license disciplinary proceedings violate the Fourth, Fifth and Fourteenth Amendments to' the U.S. Constitution. In Defendants’ Motion to Dismiss, they argue that the Plaintiffs Complaint against them should be dismissed pursuant to the Eleventh Amendment and under the Younger abstention doctrine. Dkt. 10. Defendants’ Motion should be granted. To the extent that Plaintiff asserts claims against the State of Washington or its agencies, the Complaint should be dismissed because they are immune from suit in federal court under the Eleventh Amendment.- Further, pursuant-to the Younger abstention doctrine, this Court should not exercise jurisdiction on Plaintiffs remaining claims against the individual state officials, and so those claims should also be dismissed.
I. FACTS AND PROCEDURAL HISTORY
■ This case arises from an investigation by the Washington State Board of Osteopathic Medicine and Surgery (“Board”) into alleged physician misconduct by Plaintiff. Dkt. 16.
A. BACKGROUND FACTS
The Board is a state created entity that regulates the practice of Washington’s osteopathic physicians to ensure - public health and safety. RCW § 18.57.001 et seq: To that end, the Board disciplines osteopathic physicians in Washington who conduct* themselves in an “unprofessional manner” as defined in Washington’s Health Professions Uniform Disciplinary Act (“UDA”) RCW § 18.130.010, et seq. RCW §§ 18.130.040(2)(vii) and 18.130.180. In addition to setting out what conduct is considered “unprofessional,” the UDA further establishes a uniform procedure for disciplinary action against all health care professionals in the state. RCW § 18.130.010. In Washington, the disciplinary process begins with a complaint, which, in the case of osteopathic physicians, is filed with the Board. RCW § 18.130.080. If the Board “determines that the complaint merits investigation,” the Board “shall investigate to determine whether there has been unprofessional conduct.” Id. (The Board directs a Washington State Department of Health health care investigator to begin the investigation. RCW 18.130.060(4).) At the earliest point of time, insofar as it does not impede an investigation, the physician about whom *1192the complaint is made is allowed to submit a written statement about that complaint. RCW § 18.180.095(l)(a).
Upon investigation, if there is reason to think unprofessional conduct has occurred, a statement of charges is served on the physician. RCW § 18.130.090(1). The statement of charges is accompanied by a notice that the physician may request a hearing to contest the charges. Id. If a hearing is requested, the time of the hearing shall be fixed by the Board “as soon as convenient, but the hearing shall not be held earlier than thirty days after service of the charges.” RCW § 18.130.090(2). Hearings are conducted fin accord with Washington’s Administrative Procedures Act, RCW § 34.05. RCW § 18.130.100. If an adverse decision is issued against a physician, that decision may be challenged in Washington’s superior courts and if necessary, appealed to the state appellate courts. RCW §§ 34.05.514 and 34.05.526. A physician that has been found to have engaged in unprofessional conduct can be censured, reprimanded, required to participate in a remedial program, put on probation, ordered to pay a fine, and/or have their license suspended or revoked. RCW § 18.130.160.
B. INVESTIGATION OF PLAINTIFF
The Amended Complaint alleges that in Plaintiffs case, the Board’s investigator sent him a letter on November 26, 2012, informing Plaintiff that the Board had received a complaint against him and was investigating that complaint. Dkt. 16-1, at 2. The letter outlined the alleged violations of the UDA as follows:
• RCW 18.130.180(1) The commission of any act involving moral turpitude, dishonesty, or corruption relating to the practice of the person’s profession, whether the act constitutes a crime or not.”
• RCW 18.130.180(7) “Violation of any state or federal statute or administrative rule regulating the profession in question, including any statute or rule defining or establishing standards of patient care or professional conduct or practice.”
• RCW 18.130.180(11) “Violation of rules established by any health agency.”
• RCW 18.130.180(24) “Abuse of a client or patient or sexual contact with a client or patient.”
Dkt. 16-1, at 2. The letter then described the allegations:
Specifically, you have been treating Ms. - since approximately May 2009 for numerous health conditions. During her second appointment with you in 2009 for neck pain you inappropriately touched her bare breasts and placed your hand inside her pants and touched her vagina. After that appointment you developed a sexual relationship with Ms. - which has continued to the present time. The initial sexual assault was reported to Bothell Police Department by Ms___
The treatment you have provided to Mr. -has been questionable, according to two doctors that are familiar with her health history and prior care. Ms.-stated you have attempted to obtain partial ownership of her real estate property on more than one occasion.
.According to Ms. _, you have . threatened to kill or physically harm her during her stay at your facility and while under your care.
Id. (_ designates redactions in record). The letter states that Plaintiff is “required” by state law to cooperate with the investigation. Id. at 3. Plaintiff was *1193informed that he must “respond to requests for records and documentation” and that a failure to do so may result in fines and/or being charged with a further violation of unprofessional conduct under RCW 18.130.180(8). Plaintiff was notified that he “must provide a full and complete explanation of the matter if requested.” RCW 18.130.180(8)(b).” Id. Plaintiff was advised that the Board “may use [his] response if they take disciplinary action, or in a hearing.” Id. Plaintiff was then informed he may have an attorney assist him. Id. The investigator requested the following information:
A detailed narrative description of [his] personal and professional relationship with Ms.__Provide all documents pertaining to her renting space at your resident or adult care facility.... Provide a detail statement regarding the allegations listed above and your financial arrangement with Ms. both past and present.
Complete copies of Ms. _patient file including but not limited to patient history, intake sheet, chart notes, test and test results, X-rays, financial records and all correspondence. Provide a copy of Ms._personnel records while she was employed at your facility including application, complete payroll records, dates of employment, position held.
Id. (_ designates redactions in record).
In his Amended Complaint, Plaintiff alleges that, by e-mail dated November 26, 2012, his attorney sent a request for production of documents to the Board’s investigator, and further stated that Plaintiff “asserts in all matters regarding and relating to this quasi-criminal action his Fourth and Fifth Amendment constitutional right to due process and, moreover, his right to remain silent and his privilege against self-incrimination [and that] the assertion of his constitutional rights and privileges cannot be held or used against him in any proceedings.” Dkt. 16, at 10. His Amended Complaint further alleges that he filed a “Petition for Declaratory Order” with the Board, the Department of Health and Office of the Attorney General, seeking to have the board quash demands for certain documentation and a declaration that certain of the statutes involved, including RCW 18.130.050(7), RCW 18.130.180(8), RCW 18.130.230(1), and RCW 70.02.050(2)(a) are unconstitutional. Dkt. 16, at 11-12. The. Board responded by letter declining to quash the request for documentation or to enter Plaintiffs proposed declaration because he sought a remedy that “is not properly addressed by means of a declaratory order” and is “not within the Board’s authority to provide.” Id.
C. PROCEDURAL HISTORY
Plaintiff filed his original Complaint against the State of Washington and two state agencies, the Board of Osteopathic Medicine and Surgery and the Washington State Department of Health, on January 15, 2013. Dkt. 1. He sought (and still seeks) injunctive relief and a declaration from this Court that “certain statutes of the State of Washington are unconstitutional under and pursuant to the U.S. Constitution Amendments IV, V, and XIV, as applied by the U.S. Supreme Court and other state courts to professional license disciplinary proceedings that are quasi-criminal actions of state government.” Dkts. 1 and 16.
. On January 24, 2013, Plaintiff filed a Motion for Summary Judgment, which is noted for consideration on March 22, 2013. Dkt. 7. In lieu of filing an answer to the original Complaint, on February 7, 2013, Defendants Washington State and the *1194named state agencies filed the instant Motion to Dismiss, based on Eleventh Amendment immunity and the Younger abstention doctrine. Dkt. 10.
On February 12, 2013, Plaintiff filed an Amended Complaint for Declaratory Judgment and Injunctive Relief, naming the following individual state officers, in their official capacity: Jay R, Inslee, Robert W. Ferguson, Mary C. Selecky, Catherine Hunter, Karen Jensen, Patricia Hoyle, and Kristi Lynn Weeks. Dkt. 16.
D. PENDING MOTION
In the pending motion, Defendants argue that Plaintiffs case should be dismissed because the state and its agencies have Eleventh Amendment immunity from suit in federal court. Dkts. 10 and 27. Defendants argue that this Court should decline to exercise jurisdiction over Plaintiffs case under the Younger abstention doctrine. Id.
Plaintiff responds, and argues that now that he has amended his complaint pursuant to Fed.R.Civ.P. 15(a)(1)(B), his case should not be completely dismissed pursuant to the Eleventh Amendment because he has named individual defendants, and seeks prospective injunctive relief from them. Dkt. 24. He further argues that the requirements for abstention under Younger are not met so the Defendants’ motion to dismiss should be denied. Id.
II. DISCUSSION
A. MOTION TO DISMISS — STANDARD
Fed.R.Civ.P. 12(b) motions to dismiss may be based on either the lack of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir.1990). Material allegations are taken as admitted and the complaint is construed in the plaintiffs favor. Keniston v. Roberts, 717 F.2d 1295 (9th Cir.1983). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1964-65, 167 L.Ed.2d 929 (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to relief above the speculative level, on the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 1965. Plaintiffs must allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 1974.
B. ELEVENTH AMENDMENT IMMUNITY
“The Eleventh Amendment has been authoritatively construed to deprive federal courts of jurisdiction over suits by private parties against unconsenting States.” Seven Up Pete Venture v. Schweitzer, 523 F.3d 948, 953 (9th Cir.2008).
To the extent that Plaintiff makes claims against the state of Washington or its agencies, the claims should be dismissed as barred by the Eleventh Amendment. There is no evidence that Washington or its agencies have consented to such a suit and are, accordingly, immune from suits of this kind brought in federal courts. Pittman v. Oregon Employment Dept., 509 F.3d 1065, 1071 (9th Cir.2007) (internal quotations omitted).
There are exceptions to Eleventh Amendment immunity. Pittman, at 1071. For example, sovereign immunity does not bar suits for prospective injunctive relief *1195against individual state officials acting in their official capacity. Id.
To the extent that Plaintiff seeks prospective injunctive relief against the individual state officials acting in their official capacity, (Jay R, Inslee, Robert W. Ferguson, Mary C. Selecky, Catherine Hunter, Karen Jensen, Patricia Hoyle, and Kristi Lynn Weeks) his claims against them should not be dismissed pursuant to the Eleventh Amendment.
C. ABSTENTION
“Younger abstention requires federal courts to abstain from hearing claims for equitable relief as long as the state proceedings are ongoing, implicate important state interests, and provide an adequate opportunity to raise federal questions.” Buckwalter v. Nevada Bd. of Medical Examiners, 678 F.3d 737, 747 (9th Cir.2012).
In Buckwalter, a physician alleged that the individual members of the Nevada Board of Medical Examiners “deprived him of his constitutional rights when, in an ex parte emergency proceeding, they summarily suspended his authority to prescribe medication.” Id. Pursuant to Younger, the district court dismissed his claims. Id. The Ninth Circuit affirmed, holding that each of the Younger requirements were met. Id. As was the case in Buck-waiter, this Court should abstain from exercising jurisdiction pursuant to Younger, because each of the Younger requirements are met.
1. Ongoing State Proceedings
The first Younger requirement is whether there is an state-initiated “ongoing” proceeding. Buckwalter, at 747. A proceeding must be judicial in nature to qualify as an ongoing state proceeding for purposes of Younger. New Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350, 369-71, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989). “A judicial inquiry investigates, declares and enforces liabilities as they stand on present or past facts and under laws supposed already to exist. That is its purpose and end.” Id. at 370, 109 S.Ct. 2506.
The Board’s investigation of Plaintiffs conduct constitutes a state initiated “ongoing proceeding” for the purposes of Younger abstention. San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir.2008) (holding that the first Younger requirement is met — “state-initiated proceeding in this case-the Elections Commission’s investigation of Plaintiffs’ activities-is ongoing”); Amanatullah v. Colorado Board of Medical Examiners, 187 F.3d 1160 (10th Cir.1999) (holding that for the purposes of Younger, state proceedings began when disciplinary board initiated investigation of complaint against physician). The Board here is charged with reviewing complaints, and if they feel the complaint merits it, investigating those complaints, and then if necessary, charging physicians, holding hearings and then making disciplinary decisions. Each of their actions, are accordingly, judicial in nature. In this case, when they began investigation of Plaintiff, the state initiated proceedings began. Further, parties appear to be engaging in discovery. The Board has requested certain documents from Plaintiff and Plaintiff has requested documents from the Board, and attempted to quash certain of the Board’s discovery requests. The state proceedings are “ongoing.”
Plaintiff argues that under Washington’s APA that state proceedings are not “commenced” and therefore cannot be “ongoing” until after charging documents are filed. Dkt. 24, at 17 (citing Canatella v. State of California, 304 F.3d 843, 850 (9th *1196Cir.2002)). In Canatella, the Ninth Circuit held that the filing of a complaint (in that case the attorney’s self reporting) of a potential violation of the state bar rules was not a state initiated “ongoing proceeding” for the purposes of Younger abstention. The Court reviewed California law and held that the state rules governing disciplining a member of the bar explicitly stated that the proceedings commenced with the filing of the “initial pleading” which was further defined in the rules as the “notice of disciplinary charges.” Id. Plaintiff does not point to any such language in the UDA or APA. Plaintiff cites Hutmacher v. Board of Nursing, 81 Wash. App. 768, 771-72, 915 P.2d 1178 (1996), a case involving a nurse’s challenge of whether the board had timely commenced adjudicative proceedings against her, to argue that state proceedings are not commenced until charging documents are filed under Washington law. In that case, for purposes of determining the timeliness of the charges, the Court held that the adjudicative proceedings commenced when the state filed the statement of charges. Id. Plaintiff confuses state initiated “ongoing proceedings” for purposes of Younger abstention, with “adjudicative proceedings.” His narrow definition of “ongoing” state proceedings should not be accepted. The first Younger requirement is met.
2. Implicate Important State. Issues
As to the second Younger requirement, the Ninth Circuit held in Buckwalter that “[i]t is self-evident that the Board’s disciplinary proceedings implicate the important state interest of ensuring quality health care.” Buckwalter, at 747 (citing Kenneally v. Lungren, 967 F.2d 329, 331-32 (9th Cir.1992); see also Gibson v. Berryhill, 411 U.S. 564, 576-77, 93 S.Ct. 1689, 36 L.Ed.2d 488 (1973) (“[Administrative proceedings looking toward the revocation of a license to practice medicine may in proper circumstances command the respect due court proceedings....”)).
Like the situation in Buckwalter, the Board’s investigation of Plaintiff and disciplinary proceedings, if any, implicate important state interests and federal court involvement would create significant comity concerns. Federal court adjudication of Plaintiffs case would hamper the Board’s investigation and would interfere with Washington’s authority to regulate physicians practicing within its borders. Buck-waiter, at 747. The second Younger requirement is met.
3. Adequate Opportunity to Raise Federal Questions
As was the case in Buckwalter, the third Younger requirement is satisfied by the fact that Washington courts may entertain federal questions when they review the Board’s actions. Buckwalter, at 747. Pursuant to Washington law, if Plaintiff loses in the disciplinary hearing, whether in the form of losing his license, or being reprimanded for failing to cooperate, etc., Washington’s UDA gives him an adequate opportunity to raise his federal constitutional challenges on appeal to the Washington courts.
D. CONCLUSION
To the extent that Plaintiff asserts claims against Washington State or its agencies, the claims should be dismissed pursuant to the Eleventh Amendment. Plaintiffs remaining claims should be dismissed pursuant to Younger because state initiated proceedings are ongoing, important state interests are implicated, and state law provides adequate forums and opportunities for Plaintiff to raise federal questions. This ease should be dismissed and other pending motions should be stricken as moot.
*1197III. ORDER
It is hereby ORDERED that:
• Defendants’ Motion to Dismiss (Dkt. 10) IS GRANTED;
• This case is DISMISSED; and
• All other motions are STRICKEN AS MOOT.
The Clerk is directed to send uncertified copies of this Order to all counsel of record and to any party appearing pro se at said party’s last known address.